 In the Matter of R. C.A.MANUFACTURINGCOlVIPANY,INC.andUNITED ELECTRICAL X RADIO WORKERS OF AMERICACase No. R-39.-Decided August 3, 1936Radio and Related Products Manufacturiftp hadustry-Election Ordered.controversy concerning representation of employees-rival organizations; sub-stantial doubt as to majority status ; refusal by employer to recognize unionas exclusive representativequestion affecting commerce : confusion and un-rest among employees; prior strike caused by unrest and strife over questionof representation-UnionAppropriate for Collective Bargaining:productionand maintenance employees ; hourly paid employees ; community of interest-Election:boycott of by one of rival organizations-MajorityIdle:meaning of,.Section 9 (a)interpreted-Ccrti/iication of Representatives.Mr. Charles Fahy, Mr. A. L. Wirin, Mr. Ralph T..Seward,andMr. Samuel G. Zack;for the Board.Mr. Henry S. Drinker, Jr.,andMr. Lewis H. Van Dusen, Jr.,ofPhiladelphia, Pa.,General Hugh S. Johnson,of New York City,.Mr. Robert R. KaneandMr. Floyd H. Bradley,of Camden, N. J.,.for the Company.Mr. Saul. C. Waldbaum,,of Philadelphia, Pa., andMr. James B..Carey,of Glassboro, N. J., for the Union.Mr. Carl KisselmnanandMr. Harry Kline,of Camden, N. J., andMr. Michael F. Doyle,of Philadelphia, Pa., for Employees' Com-mittee Union.Mr.HerbertBennett,ofHarrison,N.Y., for InternationalBrotherhood of ElectricalWorkers.Mr. Stanley S. Surrey,of counsel to the Board.DECISIONSTATEMENT OF CASEOn July 10, 1936, United Electrical & Radio Workers of America,hereinafter referred to as the Union, filed with the Regional Direc-tor for the Fourth Region a petition alleging that a question affect-ing commerce had arisen concerning the representation of the em-ployees, excepting clerical and supervisory employees, of the R. C. A.Manufacturing Company at its Camden, New Jersey plant and re-questing the National Labor RelationsBoard to conduct an investi-159 160NATIONAL LABOR RELATIONS BOARDgation pursuant to Section 9 (c) of the National Labor RelationsAct, approved July 5, 1935, hereinafter called the Act.On July17, 1936, the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3 of National Labor Relations. Board Rules andRegulations-Series 1, as amended, issued an order authorizing theRegional Director for the Fourth Region to conduct an investigationand to provide for a hearing in connection therewith.On July 18,1936, an amended petition was filed by the Union. The amendedpetition stated that the employers involved were the Radio Corpo-ration of * America and the R. C. A. Manufacturing Co., Inc., whose.business was described at length with special reference to the Cam-den, New Jersey plant; that 12,444 persons were employed at saidplant; that those employees, with the exception of the clerical andsupervisory staffs, constituted an appropriate bargaining unit; thatthe Union represented 9,000 employees in said unit; that the Em-ployees' Committee Union 1 and the International Brotherhood ofElectricalWorkers claimed to represent the employees in said unit;,and that because of such conflicting claims, which had led to discon-tent, unrest and strife, finally culminating in a strike at the Camdenplant still in effect at the time of, the filling -of the amended petition,-aquestion affecting commerce concerning the representation of the.employees in the said unit had arisen within the meaning of the Act.(1) of its Rules and Regulations-Series 1, as amended, ordered theproceeding transferred to and continued before it.2Said orders ofthe Board and a notice of hearing were duly served upon the variousparties.On July 25, 1936, pursuant to notice thereof, ahearing was heldby the Board at Camden, New Jeisey. All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses;and to introduce evidence bearing upon the issues.Upon motion of-counsel for the Board, concurred, in b1 the other parties, the petitionwas dismissed as to the Radio Corporation of America. The R. C. A.Manufacturing Company, Inc., hereinafter -referred to as the Com-pany, filed an answer to the petition in which it stated that it wasentirely agreeable to the holding of an election by the Board.At thehearing counsel for the Company and counsel for the Employees'Committee Union stated that they were not contesting the' urisdic-tion of the Board.I This,organizationhad onTune 15, 1936,filed a petition. requesting an election but thepetitionwas later withdrawn.20n ' July, 18, 1936,the, Board bad. an}ended its prior order,directing the RegionalDirector,to conduct an investigation,in respect to a portion not here relevant. DECISIONS AND ORDERS1,61Upon the entire record in the case, including the pleadings; thestenographic report of the hearing, and the documentary and otherevidence received at the hearing, the Board makes the following :FINDINGS OF FACTI.THE COMPANYThe R. C. A. Manufacturing Company, Inc. is engaged at itsCamden, New Jersey plant in the manufacture and distribution ofradio and sound transmission and receiving products.A substantialportion of these products are produced and distributed pursuant toorders from the Radio Corporation of America, a corporation en-gaged in the business of radio and wireless communication through-out the United States and foreign countries and which controls theR. C. A. Manufacturing Company, Inc.The products so producedare essential to the maintenance of the interstate and internationalcommunications system operated by the Radio Corporation ofAmerica.In the course of its operations at the Camden plant, theCompany purchases and has transported from States other than NewJersey large quantities of materials, such as steel, rubber, glass, lum-ber, copper, aluminum, durielium, porcelain, magnesium, tungsten,celluloid, paints, mica, iron and other goods. It maintains sales andservice branches and distributing points throughout the United Statesand in foreign countries for the purpose of selling, distributing andservicing the products manufactured at Camden.Certain parts andequipment assembled and produced at Camden are transported bythe Company to other plants, assembly points and distribution cen-ters, owned by the Company and located in States other than NewJersey, and there assembled with other parts and equipment intofinished products which are thereafter distributed among the severalStates and in foreign countries.A substantial number of the em-ployees at the Camden plant are employed in the shipping depart-ment of the Company and are engaged in the preparation and pack-ing of the products for shipment and the actual shipping of theproducts.Another substantial group of employees are engaged inthe servicing and installing of the products of the Company through-out the United States.All of the aforesaid operations constitute a continuous flow oftrade, traffic and commerce among the several States and with foreigncountries.II.THELABOR ORGANIZATIONS INVOLVEDUnited Electrical and Radio Workers of America is a nationallabor organization with locals in various cities throughout the 162NATIONAL LABOR RBI.ATIONS BOARD'United'Sta,tes. , Its locals',at the' Camden plant, Locals 103' Mid' 104,admit-to membership production,maintenanceand service'eili'p'1Oyeesemployed' at that' plant.'At the - tine ' of , the, hearing' the'' Unionclaimed to have 6,500 members in the locals at the plant.'The Employees' Committee 'anion ' is a labor organization, un-affiliatedwith any other body,, admitting to membership all em-ployees of the company employed at the Camden plant, with theexception of persons "identified with the company, such as foremenand supervisors".This organization claimed a 'membership of 7,000at the' time of the hearing._'The International Brotherhood of Electrical Workers is a labororganization affiliated with the American Federation of Labor. 'Itadmits to membership,with other classes not here'involved, workersengaged in the production of electrical and radio, apparatus,' andiliside' and outside electrical' ivorkers.Although the , petition statedthat the International Brotherhood of Electrical Workers claimedto represent some 'of the employees of the company, this organiza-tion has advised the Board that it did not desire to be placed uponthe ballot if an election ^vere held.REPRESENTATIONThe amended petition stated that for a number of months-therehas been discontent, unrest and strife among, the employees of- theCompany at the Camden plant because of the claim of each of theabove labor organizations to represent these employees.The Com-pany has never recognized any labor organization as the.bargainingagency for all of its,employees and, in its answer,stated that it hasnever had any reliable information from which it could conclude that^,a single labor organization represented a majority-of the employees.It further stated that ,the controversy between the Union and theEmployees' Committee Union has given rise to unrest among itsemployees and has, seriously interfered with the production and ship-ment of its, products' and the volume of raw materials acquired inthe course of production.-,On June 23, 1936, a strike of the Company's employees occurred,as a result of the unrest and strife existent at the plant. - The peti-tion.,stated that the strike was. participated in by about' 9;000 em-ployees; the answer of the Company placed the number of strikersat about 2,500.The strike was marked by considerable violence,police action, sympathetic demonstrations by large numbers of em-3)The Union,permits,some office for clericalemployees to become members--but limits theiractivities as members to the social work of the organizationThere are now less than100 persons participating upon that basis in the locals at the Camden plant DECISIONS AND' ORDERS163ployees of other concerns, and widespread publicity was giveli to,it.The strike caused a substantial - stoppage of prodkcbion. arid- ship-1936, -by an agreement between-the Union and the Company, one, ofthe provisions of which expresses the desire. of both parties for anelection pursuant to the Act.This desire of-the Union and the'Com6-pany is shared by the Employees' Committee Union, so that all ofthe parties directly involved join,in a request for. an election to beconducted by.the Board.The Board concludes that a question' exists concerning the repre-sentation of. the -employees of the Company at the -Camden plant.=Phe controversy has led and-tends to lead,to labor disputes burden-'ing and obstracting commerce and the free flow' of commerce 'amongthe several States and with foreign countries.IThe,Union ' contended that the "production, maintenance andservice workers" should be considered as the appropriate bargainingunit.Such, a unit is coterminous . with the groups of employeeseligible for membership in the Union.The Employees' CommitteeUnion argued for a wider unit which would include clerical em-ployees and , those employees who, although not actual productionworkers, were engaged in tasks closely related to the productionoperations, such as process engineers, rate-setters, ' etc.Such em-ployees,are eligible for membership in the latter organization.TheCompany furnished for the record a complete list of the variousoccupations in the plant, with a brief description of the occupationsthat -,%-ere disputed, and charts illustrating the internal organizationof the various departments.The main group in dispute consists of clerical employees of vari-ous types..Some of these clerical workers, in the main classified astypists,, stenographers, clerks, file clerks, bookkeepers,messengers,etc.,work in the Treasurer,. Comptroller and Sales Departments,located in Buildings' 2 and 15.These employees, all of ,whom aresalaried employees, perform purely clerical tasks in large part boundup with the management and administration 'of the Company, andtheir, immediate working conditions and problems are significantlydifferent from those of actual production 'workers. ' Other clericalemployees work in the various buildings in which production takesplace and are on the production department payroll. In addition 'tothe types of employees generally classified as clerical workers, thisgroup includes such; occupations as expeditors, dispatchers, dispatchclerks, 'time keepers, breakdown clerks, etc.The majorityare sal-aried employees ; some ' are paid on an hourly rate. ' Iii some "divisions5727-37-vol. a-12 164NATIONAL LABOR RELATIONS BOARDtheir hours differ from those of actual production employees; inothers they are the same. In many cases they occupy offices adjoin-ing the foreman's office and have the appearance of a foreman's officestaff. 't'heir tasks are clerical in nature, carried on at desks, andthey do not handle materials or products.As in the case of theclerical workers in the other departments, their immediate interestsand problems are not those of actual production workers. TheBoard concludes that in the plant under consideration none of theclerical workers should be included in the same bargaining unit withthe actual production workers.While nearly all of the actual production workers are paid on anhourly basis, there are employees working in the production depart-ment who are paid on a salary basis.Most of the employees in theengineering department are on a salary basis.'All salaried -em-ployees receive two weeks' vacation with pay, are paid for holidays,and are paid semi-monthly and not weekly.While in certain casesthe tasks performed by some of these salaried workers are not differ-ent from those performed by comparable hourly paid workers, thebenefits flowing from a salaried status result in a difference of inter-ests and viewpoints that is sufficiently marked to prevent in this casethe inclusion of both employees in the same unit.The Board there-fore concludes that salaried employees, regardless of classification,should not be included in the same bargaining unit with hourly paidproduction employees.While the above two principles dispose of most of the classifica-tions in dispute, it is advisable briefly to advert to certain specialgroups.The employees in the lunch club section, such as waitresses,chefs, cooks, dishwashers, etc , are engaged in tasks under the super-vision of the personnel relations division and are not engaged inwork directly connected with production.The employees in the costcontrol division of the production department, classified as timestudy men and rate setters, the process engineers in the various manu-facturing divisions, and the junior engineers in the quality division(who perform a sample check on finished products and reportthrough their head direct to the general superintendent) performimportant tasks that are closely related to the functions of manage-ment.The watchmen in the maintenance division, classified asguards by the Company and possessing a uniformed appearance, area group obviously separate from the regular production employees.None of the above for the reasons stated should be included in thesame bargaining unit with the production employees.The super-A Besides clerical workers, the only employees in the engineering department in disputewere the draftsmen.These employees, like the engineers of various types, are speciallyskilled technicians whose training, experience and work are clearlynot similarto those ofproduction employees. DECISIONS AND ORDERS165visory employees, apart from executives, are classified by the Com-pany as superintendents, general foremen, foremen, assistant fore-men, sub-foremen and working group leaders (there being male andfemale foremen, etc.).5While both organizations ,agreed that super-visory employees should be excluded, the Employees' CommitteeUnion claimed that the working group leaders were really produc-tion employees and not supervisory employees.These workinggroup leaders, who may on occasion actually work on materials,possess authority to give orders to the employees under their super-vision and to recommend disciplinary action to the foremen orassistant foremen.They are therefore to be considered as part ofthe supervisory force.Restating the conclusions reached above, we find that the hourlypaid employees in the production department, the model makingshop (Division No. 77) 6 in the engineering department, and theoffice service division (Division No. 03),' employed by the Companyat its Camden plant, exclusive of the following groups : all supervis-ory employees down through and including working group leaders,all clerical employees wherever located, all lunch club section em-ployees, process engineers, watchmen and guards, constitute a unitappropriate for the purposes of collective bargaining.,'It was agreedby both organizations that, within the appropriate unit found by theBoard, all employees on the payroll of June 12, 1936, should beeligible to vote.9CONCLUSIONS OF LAWUpon the basis of the above findings of fact, the Board makes thefollowing conclusions of law :1.The hourly paid employees in the production department, themodel making shop (Division No. 77) in the engineering depart-ment, and the office service division (Division No. 03) employed bythe R. C. A. Manufacturing Company, Inc. at its. Camden plant,exclusive of the following groups : all supervisory employees downthrough and including working group leaders, all clerical employeesIn a few sections the supervisory employee is called a."storekeeper "Employees in this division aie engaged in the production of models from engineeringblueprints and charts and their work is similar to that of employees engaged in theproduction of articles lo be sold.Both organizations agreed that they should be groupedwith the employees in the production department.7 This division includes only people performing maintenance tasks and hence theemployees in the division are to be included along with the other maintenance employees.IIt should be noted that the exclusion of all salaried employees results in the exclusionof only 18 employees(four tool designers-first class, 13 inspectors of incoming materialand one elevator operator)who would not otherwise be excluded for one or more of theother reasons stated above.9 This covers employees working during the week ending June 5,1936,as they are paida week later,and those employees on sick or other leave during that period but stillconsidered as employees by the Company and on its payroll. NATIONALLABOR RELATIONS' BOARDwherever'located, alllunch club'section"employees,process'engineers,watchmen and guards, constitute a unit appropriate-for the purposesof .collective bargaining,ii,thibi,National Labor RelationsAct.2.`affecting'commerce has .arisen concerning the repre-sentation',of'the employees in said unit,'"within the meaning of Sec-tion 9(c), and Section 2, subdivisions(6) and(7) of the NationalLabor,Relations Act.DIRECTION. OF ELECTIONLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, approved July 5, 1935, and pursuant to Article III, Sec-tion, 8 of National Labor 1..-lations Board Rules 'and Regulations-Series 1, as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with the R. C. A.Manufacturing Company, Inc., an election by,secret ballot shall beconducted within 15 days from the date of this Direction, under thedirection and supervision of the Acting Regional Director for theFourth Region, acting in this matter as agent of the National LaborRelations Board, and subject to Article III, Section 9' of said Rulesand Regulations, among the hourly paid emp'loyees'in the productiondepartment, the model making shop (Division No. 77) in the engi-neering department, and the office service division (Division No. 03)on the June 12, 1936, payroll of the R. C. A. Manufacturing Com-pany, Inc. for its Camden, New Jersey plant, exclusive of the follow-ing groups : all supervisory employees down through and includingworking group leaders, all clerical employees wherever located, alllunch club section employees, process engineers, watchmen and guards,to determine whether they desire to be represented by United Elec-trical and Radio Workers of America or by the Employees' Com-mittee Union.Notices of election shall be posted at least three daysprior to the date of election and in places in the plant selected by theActing Regional Director as those places in which -employees arecustomarily informed of matters affecting them. , . ,Mx. EDWIN S. SMITiI took no part in the consideration of the above-Decision and Direction of Election. DECISIONS,AND, ORDERS[SAME TITLE]AMENDED DIRECTION: OF ELECTION167August' 12, 1936By virtue of and pursuantto the power vested in the NationalLabor Relations Board by Section , 9 ' (c) of the National LaborRelationsAct, approved July 5, 1935, and pursuant to Article III,Section!8 of 'National--Labor Relations Board' Rules and Regula-tions-Series'1, ^ as^ ameizded, 'tlieDirection.: of 'Election issued 'onAugust'3,4936 is' amended to read as follows:-Board to ascertain representatives'for collectiveabarbaining with theand 'supervision' of the- Acting''Regional -Director for the FourthRegion, acting in this matter as agent of the, National Labor Rsla'tions Board; and subject to Article III, Section 9 of said Rules andRegulations, among 'the hoiuly paid emp'loyees' in the' 'productioiidepartment;! -the model-'making shop(Division-No. 77)in the engi-neering; 'department, and the office, service division (Division' No.'03)Company;, Inc. for, its Camden;''New Jersey plant, exclusive of thefollowing "groups:all supervisory 'eii-iployees, down through andincluding workilig' group leaders, all clerical employees whereverlocated, all Punch club section employees, process engineers, watch-men and guards,to determine whether they desire to be representedby United Electricaland RadioWorkers ofAmerica orby the Em-ployees'-Committee (Union.Notices of 'election shall',be posted atleast twenty-four hours prior to the commencement'of balloting onthe date'of election'and in places in the plant selected by the, ActingRegional Director as those places, in which'employees are customarilyinformed of matters affecting them'..,'MR. CARMODY took 'no part in the consideration of the aboveAmended Direction of Election.--- 168[SAME TITLENATIONAL LABOR RELATIONS BOARDDECISIONONCERTIFICATIONOF REPRESENTATIVESNovember 7, 1936A petition for an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, 49Stat. 449, hereinafter referred to as the Act, was filed on July 10,1936,with the Regional Director for the Fourth Region by theUnited Electrical & Radio Workers of America, hereinafter referredto as the Union, said petition alleging that a question affecting com-merce had arisen concerning certain employees of the R. C. A. Man-ufacturing Company, Inc. at its Camden, New Jersey plant.Aftera hearing on July 25, 1936, the Board issued a decision 1 in which itfound that a question existed concerning the representation of cer-tain employees of the R. C. A. Manufacturing Company, Inc., here-inafter referred to, as the Company, -at,the Camden plant, ;because,of the conflicting claims of the Union, a national labor organizationwith locals in various cities throughout the United States, and of theEmployees' Committee Union, a labor organization confined to theCamden plant and unaffiliated with any other body, to represent theemployees in the plant.The Board further found that a strike ofthe Company's employees had occurred on June26, 1936, as a resultof the unrest and strife created at the plant by such controversy be-tween the Union and the Employees' Committee Union.This strike,participated in by over 2,500 employees, was marked by considerableviolence, police action, sympathetic demonstrations by largenumbersof employees of other concerns, and widespread publicitywas givento it.The strike caused a substantial stoppage of production andshipment of products at the plant. It was finally settled on July.20, 1936, by an agreement between the Union and the Company, oneof the provisions of which expressed the desire of both parties for'Matter of R. C. A. Manufacturing Company,Inc. and United Electrical&Radio Workersof America,decided August 3, 1936,supra,p.159.The Company filed exceptions to thefollowing statements in that decision :"A substantial portion of these products are produced and distributed pursuant toorders from the Radio Corporation of America a corporation engaged in the businessof radio and wireless communication throughoutthe UnitedStates and foreign coun-tries and which controls the RC A. ManufacturingCompany, IncThe products soproduced are essential to the maintenance of the interstate and international com-munication system operated by the Radio Corporation of America."Aftera consideration of the record, and inasmuch as the statements objected to are notnecessary to the decision,the Board feels that they should not be considered as part of thefindings of fact in the case DECISIONS AND ORDERS169an election pursuant to the Act, a desire shared also by the Employ-ees'Committee Union.As a consequence of is findings, the Board on August 3, 1936,directed that an election by secret ballot should be conducted amongthe"hourly paid employees in the production department, themodel making shop (Division No. 77) in the engineering depart-minent, ahd''the^ office "service division (Division No. r03) on' theJune 12, 1936, payroll of the R. C. A. Manufacturing Company,Inc. for its Camden, New Jersey plant, exclusive of the follow-ing groups : all supervisory employees down through and in-cluding working group leaders, all clerical employees whereverlocated, all lunch club section employees, process engineers,watchmen and guards, to determine whether they desire to berepresented by Uniterl Electrical and Radio Workers of Americaor by the Employees' Committee Union." 2Pursuant to this Direction of Election, an election was conductedon August 15, 1936, under the supervision of the Acting RegionalDirector, for, the,Fourth,Region,.Robert,D. Hooke,_and,in conformitywith Article III, Section 9 of National Labor Relations Board Rulesand Regulations-Series 1, as amended.3Thereafter the ActingRegional Director prepared and served upon the parties to the pro-ceeding his Intermediate Report in which he made the followingfindings with respect to the results of the election:'Total number employees eligibleto vote------------------------------- 9,752Total number ballots cast--------------------------------------------- 3,163Total number blank ballots-------------------------------------------3Total number void ballots--------------------------------------------9Total number ballots cast for United Electrical&RadioWorkers ofAmerica ----------------------------------- 7-----------------------3,016Total number ballots cast for Employees' Committee Union-------------51Total number challenged ballots ----------- _,---------------------------79The . Acting . Regional Director, ,after a recital of the circumstancessurrounding the election and a consideration of the issues involved,recommended in the Intermediate Report that the Union be certifiedby the Board as the exclusive representative for collective bargainingof the employees concerned.The Employees' Committee Union andthe Company filed objections to the Intermediate Report with theBoard.On October 7, 1936, a hearing for the purpose of oral argu-ment upon the Intermediate Report and the objections thereto was2The Direction of Election was amended on August 12, 1936, in a particular not hereimportant(Supra, p167.)8The Company supplied the Acting Regional Director with the necessary payrolls andotherwise cooperated in the mechanics of the election. 170NATIONAL.LABOR,RELATIONS BOARDfull opportunity to participate.A brief recital of some of the events .preceding the, election isnecessary to a proper understanding. of the issues in, the case., Theagreement entered into by the Company and the Union whichterminated the strike contained the following paragraph :"5.The.Company ,and tlie Union agree. to an, election- to beheld. under the auspices of the National Labor Relations Boardand in accordance i ith the National Labor .Relations. Act, todetermine the question of majority representation as betweenLocalWorkers of1 ,America), Employees' Committee Union, and any other, em-held in the shortest space of,time in which such board finds thatAct.The Company, and the Union agree -that the sole bargainingagency shall be the candidate receiving a majority of the votes ofall those el g'ible'to vote in such election."The ,Employees' Committee Union }vas not one of the signatories tothe ;hearing held -on, July 25,:1936, in the following manner :'"Chairman Madden. Will-'one of the gentlemen who speaksman, make a statement for the record 'as to' your position withreference to Petitioner's Exhibit 1?I am right, am I not, in,the identification?-"Mr.Waldbaum. Petitioner's Exhibit 1, yes:"ChairmanMadden. Namely, the agreement 'between theElectrical & Radio Workers Union and the R. C.. A., Manu-facturing Company."Mr. Kisselman. I want to say for the record in^behalf of'theEmployees' Committee Union that we .are willing to stipulatethose conditions set forth in that agreement shall be the condi-tions of the election so far as they, apply to it.ment in the same way, as though,you had been a party, to .it atits original execution?—,''The Acting Regional Director; after consultation with all inter`ested parties, first set the election for August 13 and 14, and postedproper notices to that effect on'August 9, 1936.,Tl ereafter, a state-ment.issued August 11, 1936, by Thomas Nessler, Secretary of theEmployees' Committee Union, stated that the officers and stewards `DECISIONS AND ORDERS171of that organization had voted unanimously to refuse to participatein the election and had pledged that their constitutents would remainaway from the polls.On the same day, at a meeting called for thatpurpose, approximately 1,000 members of'the Employees' CommitteeUnion ratified this decision of their officers.Upon learning of thisaction through the public press, the Acting Regional Director issueda statement on August 12, 1936, in which he said :.'The press reports that the officials of the Employes' Com-mittee Union have voted to refuse to participate in the.electionscheduled by the National Labor Relations Board for Thurs-day and Friday of this week and that decision was approved ata general meeting of the membership of the Employes' Com-mittee Union, held Tuesday evening.This action, of the offi-cials of the Employes' Committee Union might have' the effectof a serious interference with the complete assurance of indi-vidual employes on the secrecy 'of their balloting if the votewere to be taken with the plant in operation."It had originally been planned, after a conference withrepresentatives of both labor unions involved in the election, torelease employes by departments during the two working days,so that all employes in each department or section might leavethe plant together and proceed to the voting place (about a,half-mile from the plant). In view of the action taken by theEmployes' Committee' Union officials,' it is now probable thatcertain groups of employes will remain at their jobs, thussignifying clearly their intention not to vote.This means thatthose employes who desired to leave their jobs to vote could beimmediately identified and the secrecy-of their ballot impaired.Many of the employes may be reluctant to vote under such con-ditions, since they may feel that their intention to, vote will beunderstood or misunderstood as a desire to vote for the UnitedElectrical and Radio Workers of America.The action of theofficials of the Employes' Committee Union, one of the partieson the ballot, may thus have' the effect of coercing and intimi-dating employes who may desire to vote either way."The Acting Regional Director, by. proper notice, then postponed thedate of election to Saturday, August 15, 1936, a day on which theplant was closed..From the time of that announcement by the Acting RegionalDirector until the closing of the polls on August 15, the Employees'Committee Union waged an unceasing campaign to boycott the elec-tion.As part of this campaign circulars which went far beyondnormal electioneering statements were distributed throughout Cam-den and the vicinity. Some of these circulars reminded the em- 172NATIONALLABOR RELATIONS BOARDployees of the violence that occurred during the strike, attributingall ofsuch violence to the Union, and attempted to spread the beliefthat the election likewise would be marked by considerable violenceand that the employees should therefore remain away from the pollsin order to avoid injury.For example,one circularstated :"Tomorrow the UERWA=according to Mitton-will attemptan `old fashioned' election.RCA workers know what thismeans."It means violence, bloodshed and perhaps loss of life."It means rioting, street fighting and general disorder."To Avoid'This, We Advise You to Refrain from Voting."In this same circular, under the guise of preventing illegal voting, athinly-veiled threat was made to expose by means of motion picturesall employees who voted.The circular stated :"Every precaution will be taken to prevent illegal voting bystrikers having jobs elsewhere, by false passes, by persons usinganother voter's pass, and the dozens of tricks used in elections."If necessary, motion pictures will be taken of everyone enter-ing Moose Hall (the voting place) or affidavits will be securedfrom over 4904 voters to prove they never voted."Such a threat was obviously aimed at the normal fear of employeesto be individually identified with union activities or support, espe-cially where the manner of identification is such that it may fallinto the hands of the employer.These coercive tactics were designed to intimidate employees andthus prevent, their participating in the election.The stratagem be-hind this campaign was also revealed in the circulars.One circular,entitled, "How To Beat The UERWA", stated that, "Unless 4904Participate, The ElectionWill be Null And Void."Hence, it ex-horted employees to "Beat the,UERWA by Not Voting" and stated,"Refusal to Vote is a VoteAGAINSTthe UERWA." These cir-culars alsoclearly indicated that the Employees' Committee Unionmembers were boycotting the election as an organization, for theystated that, "Regardless of What You Read or Hear ECU MembersWill Not Vote." In addition to the circulars, a sound truck operat-ing in the vicinity of the plant on August, 13 and 14, broadcast state-ments that no member of the Employees' Committee Union shouldvote under any circumstances, and warnings similar to those con-tained in the circulars.The election was conducted on August 15 by the Acting RegionalDirector.,In marked- contrast-to the violenceand strifeaccompany- DECISIONS AND' ORDERS173ing the strike and to the prophecies of 'the Employees' CommitteeUnion, the balloting proceeded entirely without disorder.The Em-ployees' Committee Union had observers present at the election andparticipated in the counting of the ballots.But the number ofvotes received by that organization-51-and the whole tenor of theballoting showed that the boycott urged by its officers and memberswas highly effective.After a review of the above circumstances and a consideration ofthe legal precedents, the Acting Regional Director recommendedthat the Union be certified as the exclusive representative for col-lective bargaining of the employees in the unit involved. , The ques-tion in this case is whether under Section 9 (a) of the Act the Unionmay be so certified.That Section reads as follows : "Representativesdesignated or selected for the purposes of collective bargaining bythe majority of the employees in a unit appropriate for such pur-poses, shall be the exclusive representatives of all the employees insuch unit, for the purposes of collective bargaining . . ."Threeinterpretations of this language as applied to election cases havebeen suggested: (1) the phrase, "majority of the employees", refersto an affirmative majority of the employees eligible to vote, so thatto be certified as the exclusive representative an organization musthave received a number of affirmative votes equal to a majority ofthe employees eligible to vote in the election; (2) the phrase, "ma-'jority of the employees", refers to the employees participating in theelection, so that the organization which is the victor in an electionparticipated in by at least a majority of the eligible employees isto be certified as the exclusive representative; (3) the phrase, "ma-jority of the employees", refers to a majority of the eligible em-ployees voting in the election, so that the organization receivinga majority of the votes cast is to be certified as the exclusiverepresentative.While the Company in its oral argument urged that the first ofthese interpretations is the most logical, both the courts and theBoard have rejected that interpretaiTn'Virginian RaihvayCompany v. System Federation No. 40,84 F. (2d) 641 (June 18,1936), the Circuit Coiirt of Appeals for the Fourth Circuit wasrrequired to consider the effect of an election under the RailwayLabor Act in which an organization had received a majority of thevotes cast, but not a majority of ' those qualified to vote, althoughthe latter number had participated in the election.Section 2, para-graph 4 of the Railway Labor, Act, as 'amended,' provides that "themajority of any craft or class of employees shall have the right todetermine 'ho'shall be the- representative of that 'craft or class for 174NATIONAL' LABORRELATIONS BOARDthe purposes of this Act." In rejecting the contention that. thislanguage required the affirmative votes of a majority of the eligibleemployees, the Circuit Court said :"The clause of The act which we have quoted does not interms require a majority vote of the craft. It merely pre-scribes the political principle of majority rule.Another sectionof the act provides the means of determining the majority, thepolitical device of the secret election.Nothing is, said as, towhether the choice at such election shall be by a majority of thequalified votes,or merely by a majority of the votes cast; butthe act clearly does not contemplate that there shall be such afailure'of election as could easily result if the obtaining of amajority of the qualified voters were required.The universalrule as to elections of officers and representatives is that amajority of the votes cast elects,and that those not voting arepresumed to acquiesce in the choice of the majority who dovote.Popular government would hardly be workable on anyother basis."(Page 653.)In a similar case, and upon identical reasoning,the Circuit Courtof Appeals for the Seventh Circuit reached the same conclusion.The Association of Clerical Employees of the A. T. c6 S. F. RailwaySystem v. Brotherhood of Railway and Steamship Clerks, `FreightHandlers, Express and Station Employees,85 F. (2d) 152 (July 8,1936).Inasmuch as the language of the two Acts is very similarand there is nothing in, the legislative history to offset the normalpresumption that the Congress;intended to apply the same prin.ciples to the fields covered by the respective Acts, the Board hasfollowed these decisions in two cases decided by it,Matter of theAssociated Press, a Corporation, and American Newspaper Guild,Case No. R.-26, decided July 3, 1936(1N. L. R.B. 686), andMatter of New England Transportation Company and InternationalAssociation of Machinists,Case No. R-10, decided July 24, 1936(1 N. L. R.B. 130),and has not required that an organization mustreceive a number of votes equal to a majority of the eligible em-ployees in-order to be certified as the exclusive representative.The second interpretation was adopted by the District Court intheVirginian Railwaycase.In that case there were several elec-tions.In one, a majority of the employees eligible to vote had par-ticipated in the election and one organization had received a ma-jority of the votes cast, but not a majority of those'eligible to vote.In another, less than a majority of the eligible employees had participated in the election but one organization had received a ma-jority of the votes cast.The District Court ruled that the organ-ization in the first election should be certified,but that the second -DECISIONS AND ORDERS '175contest was no election because of the failure of a majority of theeligible employees to participate in the election. In so ruling itinterpreted the--phrase, "majority of any craft or class", to refer tothe number of employees participating in the determination of therepresentative, by, analogy to the requirement of a quorum in cor-poration -cases.System Federation No. 40 v. Virginian RailwayCompany,11,F. Supp. 621 (E. D. Va., 1935). The ruling on thesecond contest was not appealed so that the Circuit Court of Ap-peals had' before it only an election in which both a majority of theEligible employees had participated and one organization had re-ceived a majority-of the votes cast.The Circuit Court thus was notrequired to choose between the second and third interpretations,since either interpretation would result in the certification of thesame organization.The decision of the Circuit Court is conse-quently not determinative between the two interpretations; the Rail-way Labor Act was held to, embody the political principle of ma-jority rule at least where a majority of the eligible employees hadparticipated in the election and the question of whether such ma-jority participation was necessary was expressly left open.TheCircuit Court said :"We 'see no reason why the act should not be interpreted ascontemplating that this well settled rule of elections should beapplied in the case of the employees' election for which it pro-vides, in cases like'this where a majority of those qualified tovote participate in the election.Such a rule is fair and just,to all parties.It gives every employee an opportunity to ex-press his choice.It preserves the secrecy of elections.And itprevents the breaking down of the plan of collective bargainingwhich it was the purpose of the, act to set up.The rule as ap-plied by' the judge below would, on the principles applicableto a quorum in legislative assemblies, limit the choice by the,majority of those voting to cases where a majority of the quali-fied voters participate in the election.Without passing on thevalidity of the limitation, we think that there can be no ques-tion as to the validity of the choice where its conditions arecomplied with . . . Whether the choice of a majority of thosevoting would also be valid even if a majority of the eligiblevoters do not participate in the election is a question we neednot now decide." (Page 653.) 4'The Association of Clerical Employees of the A, T & S. F: Railway System v. Brother:hood of Railway and Steamship Clerks,decided by the Seventh Circuit Court of Appeals,andMatter of The Associated Press,andMatter of New England Transportation Company,decided by the Board,also involved elections in which both a maiority of the eligibleemployees had participated and one organization had received a majority of the,votes cast 176NATIO TAL. LABOR RELATIONS j BOARDThe District Court's decision appears to be the first case to suggestthat the "quorum" interpretation is applicable to election cases.For that reason, and also in view of the Circuit Court's implieddisapproval of the suggestion, this interpretation should be carefullyexplored.In such a consideration the special factors operating inlabor elections, must be kept in mind.The facts of the instant caseare especially important in this regard, for they illustrate the inad-visability of an interpretation which fastens upon actual participa-tion of a majority of the eligible employees.Such an interpretationdefeats the purpose of the Act by placing a premium upon tacticsof intimidation and sabotage.Minority organizations merely bypeacefully refraining from, voting could prevent certification of or-ganizations which they could not, defeat in an election.Even wheretheir strength was insufficient to make a peaceful boycott effective,such minority organizations by waging a campaign of terrorism andintimidation could keep, enough employees from participating tothwart certification. ,Employers could adopt a similar strategy andthereby, deprive, their employees of representation for collectivebargaining.In all such situations the purpose of the Act would be thwarted.One of its basic policies is to encourage "the practice and procedureof collective bargaining" between an employer and his employees.Section 9 (a),, and especially the election procedure, is designed topromote collective bargaining by means of a prompt determinationof the representative of the employees to carry on that bargaining.The object of the whole procedure is the elimination of obstructionsto the, free'flow of commerce caused, by the refusal to accept the pro-cedure of collective bargaining.The realization of that object thusdepends.upon the efficacy of the election device as a peaceful meansof settling disputes between contesting labor organizations.If anelection is. allowed to fail on, account of the causes mentioned above,the results, will be the continuation of unrest and strife consequentupon the doubt as to which organization is entitled to represent theemployees. In the instant case such doubt has already led to a bitterstrikewhich materially disrupted the commerce of the' Company.A failure to certify in this case would perpetuate the conditionswhich caused that strike and thereby defeat the intent of the Act.The "quorum" interpretation, thus introduces a qualification thatplaces 'in the hands 'of ' employers . and rival labor organizations aweapon which may easily defeat the collective bargaining sectionsof the Act.in fact.It is straining things too far to assert, as did the DistrictCourt inthe'Virginian Railwaycase, that-in an election which waswon by organization A, those employees who' participated' and voted DECISIONS AND ORDERS177for organization B had thereby "determined" that organization Ashould represent them.It is an accepted canon of statutory construction that an unwiseand unworkable interpretation is to be rejected if another, and sen-sible, interpretation is at hand.Consequently, we feel that the thirdinterpretation mentioned above, a majority of the eligible employeesvoting in the election, is required if the intent of Congress in enact-ing the Act is to be fulfilled. Such an interpretation is in harmonywith decisions of the Supreme Court interpreting similar phrasesto refer to-the votes cast rather than to the number of eligible voters.InCounty of Cass v. Johnston,95U. S. 360 (1878), the SupremaCourt considered a provision of a State Constitution which statedin part that no county, city or town could loan credit to corporations"unless two-thirds of the qualified voters of such county, city ortown, at a regular or special election to be held therein, shall assenttheretoTwo-thirds of those who had voted in such an election hadindicated their assent, but such number was less than two-thirds ofthe qualified voters.The Court held that the constitutional pro-vision was satisfied, stating :---`"This (the principle that a majority of those voting 'deter-mines the, issue. 5) we understand to be the established rule asto the effect of elections, in the absence of any statutory regula-tion to the contrary.All qualified voters who absent themselvesfrom an election duly called are presumed to assent to the ex-pressed will of the majority of those voting, unless the law pro'-viding for the election otherwise declares.; Any other rule wouldbe productive of the greatest inconvenience, and ought not to beadopted, unless *the legislative will to that effect is clearlyexpressed."(Page 369.)Carroll County v. Smith,L11U. S. 556',(1884),, involved a similarthat'quoted above.The. Court affirmed its previous ruling, statingthat: "The. words `qualified voters', as used in the Constitution, mustbe taken to mean not those qualified and entitled to vote, but thosequalified and actually voting.In that connection a voter is one who.votes, not one, who, although qualified to vote, does riot vote." (Page565.)In this case, while the number of qualified voters was 3,129,the number of voters participating in the election was only 1,280, sothat a quorum of two-thirds was distinctly lacking.°Follo^vingThe majority governs except where the statute prescribes a,different figure, such astwo-thirds,etcBut the principle remains the same, two-thirds of the votes,east deter-mines the issue; neither concurrence nor participation of two-thirds of the eligible voters,isrequired.-,,6InCounty of Cass v Johnston thenumber of voters participating was in excess of two-thirds of those qualified to vote. 178NATIONAL 'LABOR RELATIONS BOARDthese cases the phrase, "majority of the employees",- in the - Act mustbe interpreted as meaning a majority of the employees who partici-pate in the election, so that the organization receiving,a majority ofthe votes cast is entitled to certification.Such an interpretation isboth consistent with the broad declarations of the Act in favor of theprocedure of collective bargaining, since it facilitates the choice ofrepresentatives to carry on that bargaining, and in accord with thegeneral concepts and court decisions concerning elections.'As a final matter, it was contended by the Company that whatevermay be the rule established by the Act, the Board is prevented fromapplying that rule in this case because of the agreement conclulledbetween the Union and the Company and affirmed by the Employees'Committee Union, and that such agreement is the law of the case.The last sentence of Paragraph 5 of that agreement states that "theCompany and the Union agree that the sole bargaining agency shallbe the candidate receiving a majority of the votes of all those eligibleto vote in such an election."The Company contends that under thissentence,the Union needed the affirmative votes of a majority of theeligible' voters and having failed to secure such a number of votescannot be certified as the exclusive representative.But such a conten-tion overlooks entirely the fact that the election was not held pur-suant to the agreement, to which the Board was not a party, but asthe result of an investigation and hearing conducted by the Board inaccordance with the authority conferred upon it by the Act.Underthat authority the Board's power is an exclusive one and not in anyway dependent upon, or affected by, such agreements between privateparties in situations of this nature.Consequently, the Act and notthe agreement furnishes the rule that must guide the Board in itsdetermination.However, in view of the nature of the agreement and the possi-bility of the'occurrence of similar agreements in later cases, it maybe profitable to analyze it further in the light of the Company'scontention that it embodies the principle of an affirmative designa-tion by a majority of the eligible employees."Under such a conten-4We need not now decide whether as an administrative matter the Board would certifyeven where the number of votes received,although a majority of those cast, is unsubstan-tial in relation to the entire unitInMatter of Chrysler Corporation and Society ofDesigning Enge"rers,Case No. R-16, decided May 12, 1936 (1 N L. R B 164),the Boardrefused to certify an organization which received 121 votes in an election in which 700employees were elieible to vote6Desnite the Company's contention,the agreement is susceptible of another,and morereasonable,construction.The first sentence in Paragraph 5 reads as follows : "TheComnany and the Union agree to an election to be held under the auspices of the NationalLabor Relations Board and in accordance with the National Labor Relations Act * '' '."The second'sentence speaks of an election to be conducted"in complete accordance withthat Act". In 'view of such language it is a reasonable interpretation of the agreement toread the last sentence of Paragraph 5 as merely embodying the views of the parties as to DECISIONS AND ORDERS179tion, the last sentence must be taken to read as follows : "The Com-pany states that it will recognize as the exclusive representative onlythat organization which shall receive a number of votes equal to amajority of the eligible employees and that an organization receivinga lesser number shall neither be recognized nor bargained with col-lectively."But as seen above, the Act in Sections 8 (5) and 9 (a)provides that an organization receiving a majority of the votes castat an election becomes the exclusive representative for the unit andthe employer must bargain with it.Thus this portion of the agree-ment, if construed as contended by the Company, is tantamount to aviolation of the Act and its declared policy and therefore cannot begiven any effect by the Board.Weil v. Neary,278 U. S. 160 (1929) ;Miller v. Ammon,145 U. S. 421 (1892) ;Norman v. Baltimore' &'Ohio Railroad Co.,294 U. S. 240 (1935), and cases cited thereiriypp.306-311;of.System Federation No. 40 v. Virginian Rdilw'ay'Vo7n,-pany,11 F. Supp. 621, 628 (E. D. Va., 1935).Even if the last sen-tence be said to be no more than a decision by the Union not topress its claim as the exclusive representative unless it received anumber of votes equal to a majority of the eligible employees, thatdecision must be regarded as being subject to change at any time,for a binding agreement preventing it from representing employeesin accordance with the Act would likewise be contrary to the policyof the Act and therefore of no effect.Nor could the Union be saidto be estopped by reason of any such agreement.Waskey v. Ham-mer,223 U. S. 85 (1912);Pope Manufacturing Company v. Gormully,144 U. S. 224 (1892). The agreement therefore has no effect uponthe determination of the issues in this proceeding.The right of theUnion to be certified as the exclusive representative must be decidedsolely by reference to Section 9 (a) of the Act.That Section, asshown above, provides that the organization receiving a majority ofthe votes cast at an election shall be the exclusive representative forcollective bargaining.Having received such a majority, the Unionwill be certified by the Board in accordance with Section 9 (c).CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act and pursuant to Article III, Section 8 of National LaborRelations Board Rules and Regulations-Series 1, as amended,what is the rule of the Act, i e , their interpretation of Section 9 (a). If that interpreta-tion is erroneous, no violence is done to the intent of the parties if the Board applies theproper interpretation of Section 9 (a) to the situation,for the election would unquestion-ably be "in accordance with the National Labor RelationsAct".Underthis constructionof the agreement,the basic question must be answered solely by reference to Section 9 (a).5727-37-vol. n-13 180NATIONAL LABOR RELATIONS BOARDIT IS HEREBY CERTIFIEDthat the United Electrical & Radio Workersof America has been selected. by a majority of the employees in anappropriate bargaining unit consisting of the hourly paid employeesin the production department, the model making shop (Division No.77) in the engineering department, and the office service division(Division No. 03) of the Camden plant of the R. C. A. Manufactur-ing Company, Inc., exclusive of the following groups : all supervisoryemployees down through and including working group leaders, allclerical employees wherever located, all pinch club section employees,process engineers, watchmen and guards, and that pursuant to Sec-tion 9 (a) of the National Labor Relations Act, the United Electrical& Radio Workers of America is the exclusive representative of allemployees in the above unit for the purposes of collective bargainingin respect to rates of pay, wages, hours of employment, and otherconditions of employment.